Case 1:20-cv-00028-RM-SKC Document 53 Filed 01/13/21 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 20-cv-00028-RM-SKC

  ESTATE OF TIMMY HENLEY, by and through its personal representative, Sabrina Courtroul,

          Plaintiff,

  v.

  CITY OF WESTMINSTER, COLORADO,
  LOUIS ENGLEBERG, and
  CHRIS HEMPELMANN,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          This lawsuit brought under 42 U.S.C. § 1983 is before the Court on the December 22,

  2020 Recommendation of United States Magistrate Judge S. Kato Crews (ECF No. 50) to deny

  the Renewed Motion to Dismiss by Defendant City of Westminster (the “City”) (ECF No. 33),

  seeking dismissal of Plaintiff’s municipal liability claim. The City has filed an Objection to the

  Recommendation. (ECF No. 52). For the reasons below, the Court overrules the City’s

  Objection and accepts the Recommendation, which is incorporated into this Order by reference,

  see 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

  I.      LEGAL STANDARDS

          Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

  magistrate judge’s recommendation to which a proper objection is made. An objection is proper

  only if it is sufficiently specific “to focus the district court’s attention on the factual and legal
Case 1:20-cv-00028-RM-SKC Document 53 Filed 01/13/21 USDC Colorado Page 2 of 6




  issues that are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

  (10th Cir. 1996). “In the absence of timely objection, the district court may review a

  magistrate’s report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165,

  1167 (10th Cir. 1991).

         In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

  true all well-pleaded factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

  613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege a “plausible” right to relief.

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also id. at 555 (“Factual

  allegations must be enough to raise a right to relief above the speculative level.”). Conclusory

  allegations are insufficient, Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009), and

  courts “are not bound to accept as true a legal conclusion couched as a factual allegation,”

  Twombly, 550 U.S. at 555 (quotation omitted).

  II.    BACKGROUND

         The City employed the individual Defendants as police officers. On September 4, 2018,

  the individual Defendants shot and killed Timmy Henley, who was hallucinating as a result of

  consuming cocaine that likely was laced. Less than two hours before the shooting occurred, City

  police officers, including Defendant Engleberg, responded to a 911 call from one of Henley’s

  neighbors. Henley was standing on the neighbor’s truck and refusing to get down because he

  believed doges were chasing him. One of the officers convinced Henley to come down and, after

  a pat down and medical check, he was released.


                                                   2
Case 1:20-cv-00028-RM-SKC Document 53 Filed 01/13/21 USDC Colorado Page 3 of 6




           A short while later, two more of Henley’s neighbors called 911—one reporting that

  someone might have broken into his apartment and another reporting that Henley had entered his

  apartment. Neither caller reported feeling threatened by Henley’s conduct. The individual

  Defendants were dispatched to the scene, aware that Henley was the likely cause of the calls.

  Soon after they arrived, they saw him exit an apartment and close the door. Henley appeared

  disoriented and scared, and Defendant Engleberg recognized him from the earlier encounter.

  Defendant Engleberg ordered him to stop, but he began moving down a set of stairs to exit the

  landing he was on. Even though Henley was unarmed and did not threaten or charge at the

  officers, they shot him dead in the parking lot.

           The complaint asserts an excessive force claim against the individual Defendants and a

  municipal liability claim against the City. Only the City filed a motion to dismiss, which was

  referred to the magistrate judge for a recommendation. After the motion was fully briefed, the

  magistrate judge recommended that it be denied.

  III.     ANALYSIS

           To state a claim for municipal liability, a plaintiff must demonstrate the existence of a

  municipal policy or custom, a direct causal link between the policy or custom and the injury

  alleged, and deliberate indifference by the municipality. Waller v. City and Cnty. of Denver,

  932 F.3d 1277, 1283-84 (10th Cir. 2019). “The deliberate indifference standard may be satisfied

  when the municipality has actual or constructive notice that its action or failure to act is

  substantially certain to result in a constitutional violation, and it consciously or deliberately

  chooses to disregard the risk of harm.” Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir.

  1998).


                                                     3
Case 1:20-cv-00028-RM-SKC Document 53 Filed 01/13/21 USDC Colorado Page 4 of 6




          Here, the magistrate judge determined that Plaintiff adequately alleged deliberately

  indifferent training, supervision, and discipline by the City by describing three prior incidents

  where excessive force was allegedly used on individuals with diminished mental capacity or

  experiencing an emotional disturbance. The first involves an allegation of Defendant Engleberg

  forcefully seizing an eleven-year-old boy with autism who had committed no crime and

  threatened no one. (ECF No. 1 at ¶ 104.) The second involves Defendant Engleberg and two

  other officers using unnecessary force and injuring a sixteen-year-old boy who was suffering

  from an emotional episode and became verbally non-responsive. (Id. at ¶ 106.) The third

  occurred just ten days before the events underlying this case and involves another Westminster

  officer shooting and killing a man in mental distress without first attempting to de-escalate the

  situation or to use non-lethal means to take control. (Id. at ¶ 116.) The magistrate judge

  determined that these allegations were sufficient to establish that the City “had constructive

  notice that its failure to train its officers was likely to result in harm to the public and that it was

  deliberately indifferent when it ignored the risk and failed to implement appropriate training.”

  (ECF No. 50 at 9.)

          The City contends that the allegations fail to provide a basis for municipal liability. It

  argues that the first two instances do not involve the use of lethal force and therefore are not

  sufficiently similar to this case to support a finding that the City was deliberately indifferent.

  And the City argues that the third incident, standing alone, could not have provided notice

  because it occurred a mere ten days before the events in this case. The City further argues that

  the magistrate judge erred by failing to analyze whether any of the allegations concerning prior

  instances of misconduct had merit. The Court is not persuaded by these arguments.


                                                      4
Case 1:20-cv-00028-RM-SKC Document 53 Filed 01/13/21 USDC Colorado Page 5 of 6




          The first two incidents both involve allegations that Defendant Engleberg escalated

  situations by using excessive force against minors with diminished mental capacity or

  experiencing an emotional disturbance. Plaintiff’s excessive force claim is supported by similar

  allegations, notwithstanding that the force used against him was lethal. Although the third

  incident may have occurred too late to have allowed the City to conduct a full investigation or

  implement any retraining, the allegations reinforce that the City was on notice that further

  violations of federal rights were likely to occur. Considered together, the allegations underlying

  these incidents are sufficient to show an informal custom of allowing the City’s officers to

  escalate situations involving people with diminished mental capacity by using force and a failure

  to train or supervise its officers. Further, at the motion to dismiss stage, these allegations are

  sufficient to show a pattern of tortious conduct and that the conduct against Henley fits that

  pattern.

          Finally, to the extent the City argues the magistrate judge erred by finding that City of

  Canton v. Harris, 489 U.S. 378, 390 (1989), provides an additional basis for denying its motion

  (see ECF No. 52 at 6 n.9), the Court disagrees that the exception contemplated in that case is as

  narrow as the City suggests. In that case, the Supreme Court determined that the adequacy of a

  police training program hinges on the tasks the particular officers must perform. Canton,

  489 U.S. at 390. But Canton does not require an allegation that a municipality fail entirely to

  train its officers on some aspect of the law to establish deliberate indifference. See id. at 390

  n.10 (“It could . . . be that the police, in exercising their discretion, so often violate constitutional

  rights that the need for further training must have been plainly obvious to the city policymakers,

  who, nevertheless, are ‘deliberately indifferent’ to the need.”). Accordingly, the Court agrees


                                                      5
Case 1:20-cv-00028-RM-SKC Document 53 Filed 01/13/21 USDC Colorado Page 6 of 6




  with the magistrate judge’s implicit finding that Plaintiff’s allegations are sufficient to establish

  that given the frequency with which police officers encounter individuals of diminished mental

  capacity, the need to implement appropriate training should have been obvious to the City.

  IV.    CONCLUSION

         Therefore, the Court OVERRULES the City’s Objection (ECF No. 52), ACCEPTS and

  ADOPTS the magistrate judge’s Recommendation (ECF No. 50), and DENIES the City’s

  Renewed Motion to Dismiss (ECF No. 33).

         DATED this 13th day of January, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                    6
